Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 22 Dec 2020 and 19 Jan 2021 have been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Christian Girtz on 26 Feb 2021.

1. (Currently Amended) A method of coordinating transportation comprising:
providing a transportation coordination engine operably coupled to a plurality of communications channels and configured to communicate electronically over at least one 
linking each of the plurality of patient electronic devices with a particular patient;
generating a first queue for a plurality of healthcare appointments based on electronic health record system server data, wherein the first queue processes the plurality of healthcare appointments according to an appointment time and a healthcare provider resource; 
generating a second queue for the plurality of patient electronic devices between a plurality of patient locations and a plurality of healthcare facilities, wherein the second queue processes communication with each of the plurality of patient electronic devices according to a patient location provided from the electronic health record system server, an inbound traffic condition, and a time of a request of one of the plurality of transportation services; 
generating a third queue for the plurality of patient electronic devices between the plurality of healthcare facilities and the plurality of patient locations, wherein the third queue processes communication with each of the plurality of patient electronic devices according to a real-time status of a healthcare appointment and an outbound traffic condition; 
receiving, with the transportation coordination engine over at least one of the plurality of communications channels, from the electronic health record system server, an electronic communication indicating that a patient has scheduled a healthcare appointment, the electronic communication comprising patient information and healthcare appointment information, the patient information comprising contact information;
assigning the healthcare appointment to a position in the first queue;

upon receiving a response to the transportation query, with the transportation coordination engine, analyzing the patient information and the healthcare appointment information to identify a selected transportation service specific to the patient based on the patient information and the healthcare appointment information for inter-facility vehicle transportation between a patient location and a healthcare facility from among a plurality of available transportation services, and assigning the patient electronic device linked with the patient corresponding to the healthcare appointment to a first position in the second queue;
wherein the analyzing further includes:
mining historical data related to the patient information and the healthcare appointment information, 
 receiving real-time external data related to the selected transportation service specific to the patient, 
generating a prediction for the selected transportation service specific to the patient based on the real-time external data and the mined historical data, and 
assigning the patient electronic device associated linked with the patient corresponding to the healthcare appointment to a second position in the second queue based on the prediction;

monitoring the transportation in real time, with the transportation coordination engine, by querying the selected transportation service over at least one of the plurality of communications channels at a predetermined interval;
automatically arranging, with the transportation coordination engine, payment for the transportation to the selected transportation service after completion of the transportation;
automatically providing, with the transportation coordination engine, payment information to the electronic health record system server;
storing, with the transportation coordination engine, data related to the transportation;
monitoring a real-time status of the healthcare appointment based on information from the electronic health record system server;
assigning the patient electronic device linked with the patient corresponding to the healthcare appointment to a position in the third queue based on the monitoring; and
processing the third queue, with the transportation coordination engine, to trigger an automated electronic message to the patient electronic device linked with the patient corresponding to the healthcare appointment, the electronic message comprising a return trip transportation query, and upon receiving a response to the return trip transportation query, coordinating, with the transportation coordination engine, return trip transportation 

2. (Original) The method of claim 1, further comprising automatically sending an automated electronic message to a patient electronic device upon ordering the transportation according to the transportation initiation time.

3. (Original) The method of claim 1, wherein analyzing the patient information and the healthcare appointment information to identify a selected transportation service from among a plurality of available transportation services comprises determining whether a specialized type of transportation is required by the patient.

4. (Original) The method of claim 1, further comprising:
receiving a request from a patient to schedule a new healthcare appointment;
analyzing the stored data, information received from an electronic health record of the patient, and healthcare appointment availability information;
and providing a suggested healthcare appointment time based on the analyzing.



6. (Original) The method of claim 5, wherein the analyzing comprises:
selecting the criterion from the electronic health record of the patient;
filtering the stored data according to the selected criterion;
and identifying at least one trend in the filtered stored data.

7. (Cancelled) 

8. (Original) The method of claim 1, further comprising automatically updating the electronic health record system server based on the monitoring.

9. (Original) The method of claim 1, wherein the monitoring comprises providing real time progress information to the electronic health record system server.

10. (Currently Amended) A transportation coordination system configured to communicate automatically and electronically over at least one of the plurality of communications channels with an electronic health record system server, a plurality of transportation services, and a plurality of patient electronic devices , the system comprising:
a processor and a memory, the processor configured to:

generate a second queue for the plurality of patient electronic devices between a plurality of patient locations and a plurality of healthcare facilities, wherein the second queue processes communication with each of the plurality of patient electronic devices according to a patient location provided from the electronic health record system server, an inbound traffic condition, and a time of a request of one of the plurality of transportation services;
generate a third queue for the plurality of patient electronic devices between the plurality of healthcare facilities and the plurality of patient locations, wherein the third queue processes communication with each of the plurality of patient electronic devices according to a real-time status of a healthcare appointment and an outbound traffic condition;
receive, from the electronic health record system server over at least one of the plurality of communications channels, an electronic communication indicating that a patient has scheduled a healthcare appointment, the electronic communication comprising patient information and healthcare appointment information, the patient information comprising contact information;
assign the healthcare appointment to a position in the first queue;

upon receiving a response to the transportation query over at least one of the plurality of communications channels, analyze the patient information and the healthcare appointment information to identify a selected transportation service specific to the patient based on the patient information and the healthcare appointment information for inter-facility vehicle transportation between a patient location and a healthcare facility from among a plurality of available transportation services, and assign the patient electronic device linked with the patient corresponding to the healthcare appointment to a first position in the second queue;
wherein the analyzing further includes:
mining historical data related to the patient information and the healthcare appointment information, 
receiving real-time external data related to the selected transportation service specific to the patient, 
generating a prediction for the selected transportation service specific to the patient based on the real-time external data and the mined historical data, and 
assigning the patient electronic device associated linked with the patient corresponding to the healthcare appointment to a second position in the second queue based on the prediction;

monitor the transportation in real time by querying the selected transportation service over at least one of the plurality of communications channels at a predetermined interval;
automatically arrange payment for the transportation to the selected transportation service after completion of the transportation;
automatically provide payment information to the electronic health record system server;
store data related to the transportation;
monitor a real-time status of the healthcare appointment based on information from the electronic health record system server;
assign the patient electronic device linked with the patient corresponding to the healthcare appointment to a position in the third queue based on the monitoring; and
process the third queue, with the transportation coordination engine, to trigger an automated electronic message to the patient electronic device linked with the patient corresponding to the healthcare appointment, the electronic message comprising a return trip transportation query, and upon receiving a response to the return trip transportation query, coordinating, with the transportation coordination engine, return trip transportation for the patient to the patient location from the healthcare facility with another selected transportation service, the coordinating comprising determining a return trip transportation initiation time, and ordering the return trip transportation 

11. (Original) The system of claim 10, wherein the processor is further configured to automatically send an automated electronic message to a patient electronic device upon ordering the transportation according to the transportation initiation time.

12. (Original) The system of claim 10, wherein the processor is further configured to analyze the patient information and the healthcare appointment information to identify a selected transportation service from among a plurality of available transportation services comprises determining whether a specialized type of transportation is required by the patient.

13. (Original) The system of claim 10, wherein the processor is further configured to:
receive a request from a patient to schedule a new healthcare appointment;
analyze the stored data, information received from an electronic health record of the patient, and healthcare appointment availability information;
and provide a suggested healthcare appointment time based on the analyzing.

14. (Original) The system of claim 13, wherein the processor is further configured to filter at least one of the stored data or the information received from the electronic health record of the patient according to a criterion.

15. (Original) The system of claim 14, wherein the processor is configured to analyze by:

filtering the stored data according to the selected criterion;
and identifying at least one trend in the filtered stored data.

16. (Cancelled) 

17. (Original) The system of claim 10, wherein the processor is further configured to automatically update the electronic health record system server based on the monitoring.

18. (Original) The system of claim 10, wherein the monitoring comprises providing real time progress information to the electronic health record system server.

19. (Previously Presented) The method of claim 1, wherein the automated electronic message to the at least one of the patient electronic devices is an SMS message, wherein the at least one of the plurality of communications channels is a cellular network, and the contact information is a phone number of the at least one of the patient electronic devices to be accessed over the cellular network, and wherein the response to the transportation query is an SMS message sent over the cellular network.

20. (Previously Presented) The system of claim 10, wherein the automated electronic message to the at least one of the patient electronic devices is an SMS message, wherein the at least one of the plurality of communications channels is a cellular network, and the contact information is a phone number of the at least one of the patient electronic devices to be accessed over the cellular 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: U.S. Patent Publication No. 20160364824 to Bryant et. al. in view of U.S. Patent Publication No. 2015/0046187 to Johnson et. al. discloses a healthcare transportation system as set forth in the final action mailed 29 Sep 2020. U.S. Patent Publication No. 2017/0126837 to Wang et. al. discloses a taxi system which monitors a user’s device for a period surrounding the start and end times of an event as disclosed in paragraphs [0041] and [0042]. NPL “Bringing Robustness to Patient Flow Management Through Optimized Patient Transports in Hospitals” to Hanne et. al. discloses an optimized patient transport system which “supports all phases of the transportation flow, including travel booking, dispatching transport requests, and monitoring and reporting trips in real time.” Hanne, p. 1 (241). However, the prior art does not disclose or fairly suggest, alone or in combination, a system in which a plurality of patient healthcare records are used to generate a plurality of appointments based on appointment time and provider resource; the system communicates with patient electronic devices to schedule transportation based on location information in the health record system, traffic conditions, and a time of request for transportation; the system monitors a real-time status of a healthcare appointment and traffic conditions; and the system schedules and dispatches transportation according to the monitored conditions and the queues based on the inputs above. 
The claims are eligible under 35 USC 101 because the additional elements result in a practical application of the abstract idea of scheduling transportation. In particular, electronically . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505.  The examiner can normally be reached on M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571)270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628